Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed March 29th, 2021. By the amendment claims 1-9 and 15-18 are pending with claim 15 being amended and claims 10-14 and 19-20 being canceled.  It is noted that the only amended claim (15) did not have a status identifier. Applicant is urged to follow the same convention for all claims in future submissions.

Drawings
	The replacement sheet filed on March 29th, 2021 has been accepted.

Claim Rejections - 35 USC § 103
Claims 1-4, 8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lwali et al (US 20200102156), hereafter Lwali, further in view of Elazary et al (US 10558944), hereafter Elazary.

With regards to claim 1, Lwali discloses a transportation and sorting system (10) for packages, the system comprising: a plurality of bins (destinations 330) arranged to receive the packages (P0025), each bin having a separate sort criteria (P0015, L1-3); an autonomous guided vehicle (AGV) operable to carry a first package from an induction point to any of the plurality of bins (drive units 152); and a computer system (drive unit controller 151) operable to read the first package to determine which bin of the plurality of bins should receive the first package and to instruct the AGV to deliver the first package to that bin. 
Lwali does not disclose a sensor coupled to the AGV and operable to measure a value for each bin indicative of that bin's capacity to hold additional packages; and the computer system also operable to 
However Elazary discloses a sensor (130 on inventory verification device 100) coupled to the AGV (Fig. 6) operable to measure a value for each bin indicative of that bin's capacity to hold additional packages (Col. 3, L54-57); and the computer system also operable to provide an indication (display 150;
Col. 4, L45) when the value for one of the plurality of bins indicates that that bin has a capacity to hold additional packages that is below a predetermined level. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a sensor as disclosed by
Elazary to the system disclosed by Lwali, in order to tell the AGV to bypass the full bin, thus increasing efficiency.

With regards to claim 2, Lwali and Elazary disclose all the elements of claim 1 as outlined above.
Lwali further discloses wherein the sort criteria includes a zip code (P0015, L5-7).

With regards to claim 3, Lwali and Elazary disclose all the elements of claim 1 as outlined above.
Lwali further discloses wherein the AGV includes a parcel support portion (payload carrier 156) including a first movable delivery mechanism. Lwali does not disclose a second movable delivery mechanism, however it would have been within the skill of a person with ordinary skill in the art before the effective filing date of the invention to increase the number of delivery mechanisms in order to increase system throughput (MPEP 2144.04.IV.B).

With regards to claim 4, Lwali and Elazary disclose all the elements of claim 3 as outlined above.
Lwali further discloses wherein the first movable delivery mechanism includes a conveyor belt (162) operable to move the first package off the parcel support portion.

With regards to claim 8, Lwali and Elazary disclose all the elements of claim 1 as outlined above.

However Elazary discloses wherein the sensor is one of a laser sensor, an ultrasonic sensor, and a time-of-flight sensor (Col. 3, L41-45).

With regards to claim 15, Lwali discloses a transportation and sorting system (10) for packages, the system comprising: a plurality of bins (destinations 330) arranged to receive the packages, each bin having a separate sort criteria (P0015, L1-3); a plurality of autonomous guided vehicles (AGVs) (drive units 152) each having a parcel support portion (payload carrier 156) including a first movable delivery mechanism; an identification module (scanner 114) operable to read each package to determine a parameter indicative of a sort location for each package; a computer operable to receive the parameter from the identification module for each package and to determine the sort location for each package; and a loop (Fig. 4) including a first induction point (305), each of the plurality of bins disposed adjacent the loop, each AGV movable about the loop (Fig. 4, P0023) and supporting a first package on the first movable delivery mechanism as it enters the loop at the first induction point (P0024, L3-7), the computer communicating the sort location for the first package to the AGV (P0033).
Lwali does not directly disclose a second movable delivery mechanism, a second package on the second movable delivery mechanism; the computer communicating the sort location for the second package to the AGV. However it would have been within the skill of a person with ordinary skill in the
art before the effective filing date of the invention to increase the number of delivery mechanisms in order to increase system throughput (MPEP 2144.04.IV.B).
Lwali does not directly disclose each of the AGVs having a battery. However, Lwali discloses that the AGVs need to recharge (P0024, L3-5), which implies the existence of a battery.
Lwali does not directly disclose the loop having a charging region. However, Lwali discloses the

	
Lwali does not disclose a sensor attached to and movable with one of the AGVs, the sensor operable to measure a value for each bin that is indicative of an available volume in each bin, wherein the sensor provides a user identifiable indication for each bin determined to have the available volume below a predefined level.
However, Elazary discloses a sensor (130 on inventory verification device 100) attached to and movable with one of the AGVs (Fig. 6), the sensor operable to measure a value for each bin that is indicative of an available volume in each bin (Col. 3, L54-57), wherein the sensor provides a user identifiable indication (display 150) for each bin determined to have the available volume below a predefined level (Col. 4, L45). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a sensor as disclosed by Elazary to the system disclosed by Lwali, in order to tell the AGV to bypass the full bin, thus increasing efficiency.

With regards to claim 16, Lwali and Elazary disclose all the elements of claim 15 as outlined above. Lwali further discloses wherein the first movable delivery mechanism includes a conveyor belt (162) operable to move the first package off the parcel support portion.

Claims 5-7, 9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lwali and Elazary as applied to claims 3 and 15 above, and further in view of Wagner et al. (US 20170157648),

With regards to claims 5-6, Lwali and Elazary disclose all the elements of claim 3 as outlined above. Lwali and Elazary do not disclose wherein the first movable delivery mechanism includes a 
However Wagner discloses wherein the first movable delivery mechanism includes a tiltable portion operable to discharge the first package, wherein the tiltable portion includes a container (carriage 338) that is tiltable about a pivot axis that is parallel to the floor (Fig. 19C). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the tiltable container as disclosed by Wagner to the AGV as disclosed by Lwali, in order to prevent the package from inadvertently falling off the delivery mechanism and reduce the distance the package has to fall, thus reducing the probability of the package being damaged.

With regards to claim 7, Lwali, Elazary and Wagner disclose all the elements of claim 5 as outlined above. Lwali and Elazary do not disclose wherein the tiltable portion is tiltable to any one of a transport position, a first side receive position, a first side discharge position, a second side receive position, and a second side discharge position.
However Wagner discloses wherein the tiltable portion is tiltable to any one of a transport position, a first side receive position, a first side discharge position, a second side receive position, and a second side discharge position (Figs. 19A-C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the tiltable container as disclosed by Wagner and the AGV disclosed by Lwali in order to have the AGV discharge packages to bins on either side of the AGV, thus increasing efficiency.

With regards to claim 9, Lwali and Elazary disclose all the elements of claim 1 as outlined above. Lwali does not disclose wherein the indication includes a light disposed adjacent the bin.
However Wagner discloses, wherein the indication includes a light disposed adjacent the bin (P0069, L7-10). It would have been obvious to a person with ordinary skill in the art before the effective 

With regards to claim 17-18, Lwali and Elazary disclose all the elements of claim 15 as outlined above. Lwali and Elazary do not disclose wherein the first movable delivery mechanism includes a tiltable portion tiltable about a pivot axis that is parallel to the floor and operable to discharge the first package and wherein the tiltable portion is tiltable to any one of a transport position, a first side receive position, a first side discharge position, a second side receive position, and a second side discharge position.
However, Wagner discloses wherein the first movable delivery mechanism includes a tiltable portion (carriage 338) tiltable about a pivot axis that is parallel to the floor and operable to discharge the first package and wherein the tiltable portion is tiltable to any one of a transport position, a first side receive position, a first side discharge position, a second side receive position, and a second side discharge position (Fig 19A-C). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the tiltable portion as disclosed by Wagner and the delivery mechanism as disclosed by Lwali, in order to reduce the distance the package has to fall, thus reducing the probability of the package being damaged. Further it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the tiltable portion as disclosed by Wagner and the delivery mechanism as disclosed by Lwali, in order to have the AGV discharge packages to bins on either side of the AGV, thus increasing efficiency.

Response to Arguments
Applicant's arguments filed March 29th, 2021 have been fully considered but they are not persuasive. The applicant argues that the distance measurement sensor disclosed by Elazary is only measuring quantity and displays a discrepancy indicator and therefore doesn’t teach that the sensor is operable “to measure a value for each bin indicative of that bin's capacity to hold additional packages” . 
Additionally the applicant argues that the examiner relied on impermissible hindsight for the motivation to combine the prior art references. However, this motivation is gleaned from current state of the art. Eger et al. discloses a control system for a sorter and indicates “in response to determining that the items being transported to the first bin will cause the first bin to reach the capacity threshold, assigning the first criterion to a second bin (P003, L17-20)” Eger also indicates that reassigning criterion is used to “to prevent the possibility of delivering items to a bin while the bin is being swept (P0027, L1-3)” and doing  so means “there is no delay in sorting the items (P0015, L6-7).” As such one of ordinary skill in the art would have seen the advantages of adding those features to the Lwali system as evidenced by the analogous Eger et al. disclosure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655    

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655